UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. 3) Craft Brew Alliance, Inc. (Name of Issuer) Common Stock, Par Value $0.005 per share (Title of Class of Securities) (CUSIP Number) Kurt R. Widmer Craft Brew Alliance, Inc. 929 North Russell Street Portland, Oregon97227-1733 Telephone:(503) 281-2437 (Name, Address, and Telephone Number of Person Authorized to Receive Notices and Communications) Copy to: Mary Ann Frantz Miller Nash LLP 111 S.W. Fifth Avenue, Suite 3400 Portland, Oregon97204 Telephone:(503) 224-5858 December 3, 2012 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), 13d-1(f) or 13d-1(g), check the following box o. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP 224122 101 Page 2 of 7 pages 13D 1. Names of Reporting Persons I.R.S. Identification Nos. of Above Persons (Entities Only) Kurt R. Widmer 2. Check the Appropriate Box if a Member of a Group x (a) o (b) 3. SEC Use Only 4. Source of Funds Not applicable 5. o Check Box if Disclosure of Legal Proceedings is Required Pursuant to Item 2(d) or 2(e) 6. Citizenship or Place of Organization United States Number of Shares Beneficially Owned by Each Reporting Person With: 7. Sole Voting Power 0 8. Shared Voting Power 9. Sole Dispositive Power 0 Shared Dispositive Power Aggregate Amount Beneficially Owned by Each Reporting Person CUSIP 224122 101 Page 3 of 7 pages o Check Box if the Aggregate Amount in Row 11 Excludes Certain Shares Percent of Class Represented by Amount in Row 11 8.8% Type of Reporting Person IN CUSIP 224122 101 Page 4 of 7 pages 1. Names of Reporting Persons I.R.S. Identification Nos. of Above Persons (Entities Only) Ann G. Widmer 2. Check the Appropriate Box if a Member of a Group x (a) o (b) 3. SEC Use Only 4. Source of Funds Not applicable 5. o Check Box if Disclosure of Legal Proceedings is Required Pursuant to Item 2(d) or 2(e) 6. Citizenship or Place of Organization United States Number of Shares Beneficially Owned by Each Reporting Person With: 7. Sole Voting Power 0 8. Shared Voting Power 9. Sole Dispositive Power 0 Shared Dispositive Power Aggregate Amount Beneficially Owned by Each Reporting Person o Check Box if the Aggregate Amount in Row 11 Excludes Certain Shares CUSIP 224122 101 Page 5 of 7 pages Percent of Class Represented by Amount in Row 11 8.8% Type of Reporting Person IN CUSIP 224122 101 Page 6 of 7 pages This Amendment No. 3 amends the Schedule 13D/A filed by the Reporting Persons with the U.S. Securities and Exchange Commission (the “SEC”) on March 21, 2012 ("Amendment No. 2") to reflect the current ownership interest percentage of the Reporting Persons in the Issuer’s common stock, $0.005 par value (“Common Stock”). This change in ownership percentage resulted from the Reporting Persons having sold a total of 80,000 shares of Common Stock through a series of transactions pursuant to 10b5-1 Sales Plan (dated March 19, 2012) (as reported on Form 4s filed with the SEC from April 18, 2012 and April 19, 2012). Item 4.Purpose of Transaction. Each Reporting Person may acquire or dispose of shares of Common Stock from time to time for personal reasons.Mr. Widmer may, in the ordinary course of acting in his capacity as Chairman of the Board of Directors (the “Board”) of the Issuer, engage in activities relating to the strategy, business, assets, operations, capital structure, financial condition, extraordinary corporate transactions, and corporate governance of the Issuer. On December 3, 2012, Mr. Widmer entered into a 10b5-1 Sales Plan (the "Plan") with Merrill Lynch, Pierce, Fenner & Smith Incorporated (the “Broker”) in accordance with Rule 10b5-1 of the Securities Exchange Act of 1934, as amended, pursuant to which the Broker is authorized and directed to sell up to 150,000 shares of Common Stock from January 2, 2013 through December 31, 2013, subject to satisfaction of certain events, including among others, sale price and volume limitations. Item 5.Interest in Securities of the Issuer. (a)–(b)Each of the Reporting Persons beneficially owns 1,669,281 shares of Common Stock, or 8.8 percent (based on 18,874,256 shares of Common Stock outstanding as of October 30, 2012, as reported on the Company's Quarterly Report on Form 10-Q filed November 7, 2012).Each of the Reporting Persons has shared power to direct the vote and shared power to dispose of 1,669,281 shares of Common Stock. (c)During the past 60 days, the Reporting Persons had no transactions in Common Stock. (d)-(e)Not applicable. Item 6.Contracts, Arrangements, Understandings or Relationships with Respect to Securities of the Issuer. The Plan described in Item 4 above was entered into between Mr. Widmer and the Broker effective December 3, 2012.The Plan is structured to satisfy the conditions of Rule 10b5-1(c). Pursuant to the Plan, Broker is authorized and directed to sell on Mr. Widmer’s behalf up to 150,000 shares of Common Stock between January 2, 2013 and December 31, 2013, subject to certain conditions, including, among others, trading price and volume limitations. The foregoing description does not purport to be complete and is qualified in its entirety by reference to the Plan, a copy of which is filed as Exhibit 99.2 to this Amendment No. 3. CUSIP 224122 101 Page 7 of 7 pages Item 7.Material to be Filed as Exhibits. Exhibit 99.1 – Joint Filing Agreement dated February 11, 2010 is filed as Exhibit 99.1 to Schedule 13D filed February 16, 2010 and is incorporated herein by reference. Exhibit 99.2 – Rule 10b5-1 Sales Plan between Kurt R. Widmer and Merrill Lynch, Pierce, Fenner & Smith Incorporated dated December 3, 2012. SIGNATURES After reasonable inquiry and to the best of our knowledge and belief, we certify that the information set forth in this Statement is true, complete and correct. Dated:January 22, 2013 /s/ Kurt R. Widmer Kurt R. Widmer /s/ Ann G. Widmer Ann G. Widmer Attention:Intentional misstatements or omissions of fact constitute Federal criminal violations.(See 18 U.S.C. 1001.)
